DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with the request noted above. As directed by the amendment, claim 15 has been amended. 
The amendment to claim 15 is sufficient to overcome the 35 U.S.C 112(a) rejections from the previous Office action. Those rejections are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15, 17, 19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer et al., "Upgrading Instruments for Robotic Surgery" hereinafter "Mayer" as evidenced by  Berkelman et al., “A Miniature Microsurgical Instrument Tip Force Sensor for Enhanced Force Feedback During Robot-Assisted Manipulation" and DeFrank et al., US 6332090 B1 hereafter “DeFrank”,  in view of US 20050103123 A1 to Newman.
Regarding claim 15, Mayer discloses strain gauges located at outer surface locations of a tube that includes a proximal end portion operably couplable to a shaft of a surgical instrument and that includes a distal end portion operably couplable to a wrist joint of the surgical instrument, the wrist joint being coupled to an end effector (see illustration Fig. 8). Mayer in Fig. 2 also st column, 1st full paragraph – an air gap is a thermal insulator or De Frank [col. 2: 1-3] thermal isolation provided with an air gap. The thermally insulating region (i.e., the air gap) is located between the over tube and the tube and the thermally insulating region (i.e., the air gap)  is located between the shaft of the surgical instrument and the wrist joint of the surgical instrument. 
Taken together, i.e., the presence of an air gap/ thermally insulating region between the tube having the strain gauges and the over tube of Mayer is taken as a method to reduce thermal difference between the strain gauges, because the device of Mayer is able to thermally isolate the tube with the strain gauges from external thermal interference as discussed by Berkelman’s cited paragraph above, e.g., when the surgical instrument’s over tube comes into contact with a body part as depicted in Fig. 3 of Mayer, the air gap would provide thermal insulation, thus reducing thermal difference between the strain gauges, in the event the over tube is in contact with a body part or other external object that would cause a temperature difference. 
Mayer does not explicitly disclose a thermal shunt shell that extends over the tube. 
o interval, similar to the tubular structure of Mayer. The gauges are on a surface of a tubular section with protector rings 504 at each end as depicted in Figs. 5A-5B, provided with a cover/encasing 508 made of metal (e.g., steel, stainless steel, bronze, zinc, aluminum and/or alloys thereof or plastic) – [0037] that encases the strain gauges between the protector rings 504, this cover/encasing reads in a thermal shunt shell in view of the teachings in [0046] Newman teaches providing an encasement material encasing plurality of strain gauges, for enhancing uniformity of operation of the plurality of strain gauges during temperature changes. 
It would have been obvious at the time of the invention to one having ordinary skill in the art, to provide a cover made of  metal (e.g., steel, stainless steel, bronze, zinc, aluminum and/or alloys thereof) or plastic to encase the strain gauges in Fig. 8 of Mayer between the dotted blocks, similar to covers 508 in Fig. 5B of Newman, enclosing an air gap therebetween, hence a thermal shunt shell, so as to enhance uniformity of operation of the plurality of strain gauges during temperature changes as taught by Newman in [0046]. Taken together, i.e., the presence of the air gap/ thermally insulating region encased by the cover/thermal shunt shell of Newman in modified Mayer, is taken as a method to reduce thermal difference between the strain gauges, since Newman teaches that encasing of strain gauges in such a structure would 
Regarding claim 17, the thermally insulating region of Mayer in view of Newman comprise air, a fluid, which reads on an insulating fluid that fills the gap between the tube and the thermal shunt shell.  
Regarding claim 19, the thermally insulating region of Mayer in view of Newman  includes an over tube that together with an gap between the thermal shunt shell and the over tube would provide thermal insulation. The over tube and air gap together form an insulative coat over the thermal shunt shell. 
Regarding claim 21, the thermal shunt shell of Mayer as modified by Newman (see claim 15 above, covers 508 made of metals such as (e.g., steel, stainless steel, bronze, zinc, aluminum and/or alloys thereof – [0037]) are high thermal diffusivity materials. 
Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer as evidenced by Berkelman and DeFrank in view of Newman as applied to claim 15 above, and further in view of Poulbot et al., US 20030056579 A1 hereafter “Poulbot”.
Re: claim 16, Mayer in view of Newman discloses the claimed invention as discussed in claim 15 above but for an evacuated gap. Poulbot, in the same field of endeavor of strain gauges or problem solving area of thermally isolating strain gauges teaches that it was known in the prior art to keep strain gauges in specific atmosphere by providing thermal insulation with a cavity 14, which is . 
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer as evidenced by Berkelman and DeFrank in view of Mayer as applied to claim 15 above, and further in view of DeFrank.
Re: claim 18, modified Mayer discloses the claimed invention but for the thermal shunt shell comprising an outer light reflective surface. DeFrank teaches that an insulating material may be coated with a reflective material ([col. 4: 15-39]) for further thermal isolation. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the thermal shunt shell of Mayer to include a light reflective surface, so as to further thermally isolate the strain gauges from transient temperature changes, thus further enhancing uniformity of operation of the plurality of strain gauges during temperature changes.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mayer as evidenced by Berkelman and DeFrank in view of Newman as applied to claim 15 above, and further in view of Vaitekunas et al., US 6004335 hereafter “Vaitekunas”.
Re: claim 20, modified Mayer discloses the claimed invention as discussed in claim 15 above but for an elastomer ring between the thermal shunt shell and the tube. Vaitekunas discloses a shaft 69 extending longitudinally through a shaft 76 and appropriately insulated from the shaft 76 by elastomer ring(s) 77 at several nodes 57 along the length of the surgical instrument, the O-rings also separate insulation 56 surrounding the outer diameter of the shaft 76 ([paragraph bridging col. 5-col. 6]), the insulation is disclosed as a thermal insulator in paragraph bridging col. 4-col. 5. It would have been obvious to one having ordinary skill in the art at the time of the invention to provide an elastomer ring between the over tube and the tube of Mayer, so as to further thermally isolate the strain gauges from extremal thermal sources, enhancing uniformity of operation of the plurality of strain gauges during temperature changes.
Allowable Subject Matter
Claims 1-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793